Citation Nr: 0813267	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disorder to 
include rheumatic heart disease.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left internal intracanalicular tumor mass as secondary to 
service-connected rheumatic fever.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension on a direct basis.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
disorder claimed as multiple joint pain.






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The veteran's claims were remanded by the Board for further 
development in September 2006.  Specifically, the Board 
remanded the issue of entitlement to service connection for a 
heart disability, to include rheumatic heart disease, for the 
purpose of obtaining a VA examination and etiological 
opinion.  The issues of whether new and material evidence has 
been received to reopen the claims for entitlement to service 
connection for a left internal intracanalicular tumor mass, 
as secondary to service-connected rheumatic fever, 
hypertension on a direct basis, and multiple joint pain were 
remanded for further development pursuant to the directives 
of the Veterans Claims Assistance Act of 2000 (VCAA), as well 
as those of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Kent v. Nicholson, 20 Vet. App. 
1 (2006).  These actions were completed, and all issues are 
properly before the Board for adjudication at this time.




FINDINGS OF FACT

1.  A heart disability, to include rheumatic heart disease, 
was not manifest during service; a heart disability, to 
include rheumatic heart disease, was not manifest within one 
year of separation; and any heart disability, to include 
rheumatic heart disease, is not attributable to service.

2.  In a March 2003 decision, the RO denied entitlement to 
service connection for a left internal intracanalicular tumor 
mass.  A notice of disagreement was not received within the 
subsequent one-year period.

3.  Evidence submitted since the RO's March 2003 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

4.  In a June 1987 decision, the RO denied entitlement to 
service connection for hypertension.  A notice of 
disagreement was not received within the subsequent one-year 
period.

5.  Evidence submitted since the RO's June 1987 decision does 
not bear directly and substantially upon the specific matter 
under consideration, is either cumulative or redundant and by 
itself, or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

6.  In a July 1997 decision, the Board denied entitlement to 
service connection for a disorder claimed as multiple joint 
pain.  A notice of disagreement was not received within the 
subsequent one-year period.

7.  Evidence submitted since the Board's July 1997 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  A heart disability, to include rheumatic heart disease, 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The RO's March 2003 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

3.  New and material evidence has not been received since the 
RO's March 2003 rating decision; thus, the claim for 
entitlement to service connection for a left internal 
intracanalicular tumor mass, as secondary to service-
connected rheumatic fever, is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2006), 38 C.F.R. § 3.156 
(2007).

4.  The RO's June 1987 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006).

5.  New and material evidence has not been received since the 
RO's June 1987 rating decision; thus, the claim for 
entitlement to service connection for hypertension on a 
direct basis is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006), 38 C.F.R. § 3.156 (2007).

6.  The Board's July 1997 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

7.  New and material evidence has not been received since the 
Board's July 1997 rating decision; thus, the claim for 
entitlement to service connection for a disorder claimed as 
multiple joint pain is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2006), 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The Court has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from claims 
for service connection for a heart disability, to include 
rheumatic heart disease, and whether new and material 
evidence has been received to reopen the veteran's claims to 
entitlement to service connection for a left internal 
intracanalicular tumor mass, as secondary to service-
connected rheumatic fever, hypertension on a direct basis, 
and a disorder characterized by multiple joint pain.  

The Board notes that the veteran's application to reopen his 
claim for service connection for a heart disability, to 
include rheumatic heart disease, was received in November 
2001.  In November 2003, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist with 
regard to a claim for service connection.  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  Specifically, 
the VCAA notification instructed the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini II.  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims.  See 
Pelegrini II.  Thus, the Board finds that the content and 
timing of the November 2003 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

With respect to the veteran's claim for service connection 
for a heart disorder, the Board notes that the veteran has 
undergone several VA examinations in conjunction with his 
claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough, the examinations in this 
case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.

As to the veteran's new and material evidence claims, these 
claims were remanded by the Board in September 2006 for the 
purpose of providing adequate VCAA notification.  The Court 
stated that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In December 2006, the veteran was provided notice as to the 
appropriate standard for new and material evidence, and he 
was notified as to the reason for the prior, final denial for 
each of his claims.  Therefore, VCAA requirements were 
ultimately satisfied by the December 2006 letter, as well as 
an updated VCAA notification of May 2007.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.


Service Connection

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

In this case, the veteran's claim for service connection for 
heart disease was originally denied in June 1987 because the 
veteran's service medical records were silent for complaints, 
treatment, or diagnosis of heart disease.  A September 2006 
Board decision reopened the veteran's claim following the 
receipt of private medical evidence, proffered by Dr. D.R., 
in which he stated that the veteran had first degree AV block 
"which is assumed to have formed by scar tissue caused by 
rheumatic fever."  The veteran's claim was remanded for an 
updated VA medical examination with an etiological opinion.


While on active duty, the veteran was diagnosed with 
rheumatic fever in April 1943.  At that time, no heart 
murmurs were reported and cardiac sounds were of good 
quality.  A May 1943 report noted complete recovery.  No 
complaints of dyspnea, pain, or palpitations were reported.  
His heart borders were well within normal limits on 
percussion, sounds were regular and of good quality, and no 
murmurs or friction rub were present.  On June 11, 1943, the 
veteran received a cardiac consultation in response to his 
diagnosis of rheumatic fever.  At that time, the veteran no 
longer had a fever.  No cardiac symptoms were present, and 
the veteran stated repeatedly that he felt well and had no 
complaints of any kind.  Neither thrills nor murmurs were 
detected on examination.  An EKG performed in the same month 
demonstrated a sinus rhythm within normal limits.  Numerous 
premature ventricular systoles were noted.  A July 1943 
progress note stated that cardiac consultation revealed 
numerous premature ventricular systoles, but not enough 
evidence to make a definite diagnosis of rheumatic heart 
disease.

A March 1975 medical report noted that the veteran wished to 
file a claim for a heart disorder, however, a heart disorder 
was not diagnosed at that time.  A May 1975 VA examination 
revealed normal cardiac sinus rate and rhythm with a 
questionable systolic mitral murmur on standing, though the 
murmur was not heard when lying or sitting.  

During an August 1994 VA examination, the veteran reported 
chest pain with exertion which was relieved with 
nitroglycerine.  He stated that the pain typically lasted 3-4 
minutes.  His heart rate was regular with a 1/6 systolic 
ejection murmur heard at the base without radiation.  EKG 
readings revealed a first degree AV block.  There was no left 
ventricular hypertrophy by voltage criteria, and x-ray 
results showed poor inspiratory effort but no evidence of 
congestive heart failure or cardiomegaly.  The veteran was 
diagnosed with angina.  The examiner stated that the EKG 
revealed no evidence of a previous infarct, however a stress 
EKG showed some question of some ischemia in February 1994, 
as well as some mild left ventricular hypertrophy.  It was 
further noted that the veteran's presumed coronary artery 
disease would be related to his diabetes and hypertension, 
and not his rheumatic heart fever in 1943, as the residuals 
of significant rheumatic fever are valvular lesions, and 
there were no valvular lesions noted on the EKG from 1994.

As noted above, a private medical opinion, proffered by Dr. 
D.R., stated that the veteran had first degree AV block 
"which is assumed to have formed by scar tissue caused by 
rheumatic fever."  A review of the veteran's claims file was 
not noted.

The veteran was afforded an additional VA examination in 
August 2007.  The examiner noted a review of the veteran's 
claims file.  Upon examination, there was no evidence of 
cardiac enlargement.  The point of maximal impulse was the 
midclavicular line.  There was no murmur, thrill, or click.  
The examiner did not find evidence of cardiac disease.  
Although the examiner confirmed the existence of a first 
degree AV block, it was noted that the veteran did not have 
rheumatic carditis or valvular heart disease as a result of 
his service-connected acute rheumatic fever.  Further, the 
examiner stated that the veteran, at age 86, did not have any 
specific cardiac illness.  The examiner opined that it was 
not at least as likely as not that any current heart 
disability was related to the veteran's inservice rheumatic 
fever.  

According to a subsequent VA medical report of August 2007, 
the size and function of the left ventricle was normal.  
Moderate concentric left ventricular hypertrophy was noted.  
The right ventricular size was mildly enlarged, and the 
function was normal.  The left atrial size was moderately 
enlarged, and the right atrial size was mildly enlarged.  The 
aortic, mitral, and tricuspid valves were structurally normal 
in appearance, with mild regurgitation.  As to diastolic 
function, the examiner noted a delayed relaxation pattern 
consistent with mild diastolic dysfunction.  Normal pulmonary 
artery systolic pressure was recorded.  These findings were 
nearly identical to a VA outpatient report from September 
2000.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

To that end, an award of service connection must be based on 
reliable competent medical evidence.  Conjectural or 
speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102 (2006); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to be sufficient medical nexus evidence); Davis 
v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between in-service radiation exposure and fatal lung cancer 
years later was speculative at best, even where one physician 
opined that it was probable that lung cancer was related to 
service radiation exposure); see also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).

Service medical records, written immediately following the 
veteran's acute rheumatic fever, specifically stated that 
there was not enough evidence to render a diagnosis of 
rheumatic heart disease.  Heart disease was not diagnosed 
during cardiac examinations in 1975.  In August 1994, a VA 
examiner noted that the veteran's presumed coronary artery 
disease would be related to his diabetes and hypertension, 
and not his rheumatic heart fever in 1943, as the residuals 
of significant rheumatic fever are valvular lesions, and 
there were no valvular lesions noted on the EKG from 1994.  

Moreover, the most recent examination of record found that 
the veteran does not currently have heart disease.  Although 
the November 2005 opinion by Dr. D.R. noted first degree AV 
block secondary to rheumatic fever, the Board finds that 
opinion to be less probative than the August 2007 VA 
examiner's opinion.  The private physician did not note a 
review of the veteran's claims file.  Further, he provided no 
rationale to support his opinion, nor did he provide evidence 
that scar tissue had actually formed (from rheumatic fever or 
otherwise).  Finally, the Board notes that the word 
"assumed" denotes an opinion that is equivocal in nature, 
without the support of medical reasoning.

In contrast, the veteran's August 2007 VA examiner noted a 
review of the claims file.  Although he diagnosed the veteran 
with a first degree AV block as per EKG records, he did not 
diagnose the veteran with heart disease.  He saw no evidence 
of rheumatic carditis within the veteran's record, and he 
noted that the veteran did not demonstrate cardiac disease 
even at the age of 86.  The examiner examined EKG and x-ray 
evidence prior to forming his opinion, and his opinion was 
neither speculative nor equivocal in nature.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In this case, the record is insufficient to grant service 
connection for a heart disorder, either directly or secondary 
to the veteran's service-connected rheumatic fever.  The 
veteran's service medical records are silent as to a 
diagnosis of heart disease, and a medical report from July 
1943 specifically stated that insufficient evidence existed 
to render a diagnosis of rheumatic heart disease.  Finally, 
an analysis of the probative evidence in this case shows that 
the veteran does not currently have heart disease.  Although 
a positive medical nexus opinion exists, linking a current AV 
block to the veteran's inservice rheumatic fever, the most 
recent VA examination failed to show the existence of heart 
disease.  Instead, the VA examiner noted that a connection of 
any current cardiac condition to the veteran's active 
service, or the occurrence of rheumatic fever therein, was 
not likely.  His opinion was proffered following a review of 
the veteran's claims file, a chest x-ray, and EKG reports.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a heart disorder, to include rheumatic 
heart disease.  Therefore, service connection must be denied.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.


New and Material Evidence

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  
Regarding the issue of hypertension, this amendment is 
inapplicable as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  
The veteran's application to reopen the claim of service 
connection for hypertension was received prior to that date.  

As to the issue of hypertension, the applicable VA regulation 
requires that new and material evidence is evidence which has 
not been previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  

As to the issues of a left intracanalicular tumor mass and a 
disorder claimed as multiple joint pain, the amendment is 
applicable as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and these claims were so 
filed.  See 38 C.F.R. § 3.156(a).  Under the new standard, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).


Left internal intracanalicular tumor mass, claimed as 
secondary to service-connected rheumatic fever

In November 2001, the veteran stated that he had an enhancing 
left internal intracanal tumor mass.  He noted that it was 
inoperable due to its location, and that he believed the mass 
was related to his service-connected rheumatic fever.  At the 
time of the prior denial, service connection for an internal 
intracanalicular tumor was denied because the veteran's 
record was silent as to any medical evidence linking the 
veteran's tumor to his inservice rheumatic fever (noted as 
malaria on the March 2003 rating decision).  A notice of 
disagreement was not received within the subsequent one-year 
period.  Therefore, the RO's March 2003 rating decision is 
final.  38 U.S.C.A. § 7105.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of voluminous VA outpatient reports from 1995 through 2005.  
However, the additional evidence is not new and material.  
Although it is new, it does not include any competent 
evidence that cures the prior evidentiary defect.  Numerous 
medical reports document the existence of a tumor, though 
none of the evidence within the veteran's file provides an 
etiological nexus between the veteran's tumor and any 
inservice illness or injury.  An outpatient report from 
October 2003 noted that the tumor was stable, and a medical 
nexus to rheumatic fever was not provided.

Although the veteran asserted in a November 2001 statement 
that a medical nexus existed between his currently-diagnosed 
tumor and his service-connected rheumatic fever, lay persons 
are not shown to possess the appropriate medical expertise 
and training to competently offer an opinion as to current 
medical diagnoses, thus, any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  For these reasons, unsupported lay 
statements, even if new, do not serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Laypersons are not competent to 
give a medical opinion as to diagnosis or causation. 
Therefore, statements to that effect are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray.

New and material evidence has not been received since the 
RO's March 2003 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Hypertension

The veteran's claim for service connection for hypertension 
was initially denied in an August 1975 rating decision.  The 
RO subsequently denied service connection in a June 1987 
rating decision because the evidence failed to demonstrate 
that his hypertension was in any way related to his military 
service.  A notice of disagreement was not received within 
the subsequent one-year period.  Therefore, the RO's June 
1987 rating decision is final.  38 U.S.C.A. § 7105.

Since the prior final decision, evidence has been added to 
the claims file.  As noted above, the additional evidence of 
record consists of several VA outpatient records from 1994 
through 2005, private medical reports regarding the veteran's 
treatment for hypertension, and statements from the veteran 
linking his hypertension to his period of active service.  
Hypertension was noted in a July 1999 VA outpatient report, 
but an etiological connection to the veteran's active service 
was not provided.  An August 2002 VA outpatient report 
actually noted that the veteran had hypotension, as opposed 
to hypertension.  Although new, none of the evidence in the 
veteran's claims file bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Although new and evidence 
has been submitted since the veteran's prior, final denial, 
the record is still silent as to a medical opinion linking 
his current diagnosis of hypertension to his period of active 
duty.  38 C.F.R. § 3.156(a); Hodge.  

As noted above, lay persons are not shown to possess the 
appropriate medical expertise and training to competently 
offer an opinion as to current medical diagnoses, thus, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones.  For these reasons, unsupported lay 
statements, even if new, do not serve as a predicate to 
reopen a previously disallowed claim.  See Moray.  Laypersons 
are not competent to give a medical opinion as to diagnosis 
or causation. Therefore, statements to that effect are not 
new and material evidence, and they are insufficient to 
reopen the claim.  See Vargas-Gonzalez; Savage; Moray.

New and material evidence has not been received since the 
RO's June 1987 decision; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.





Disorder characterized by multiple joint pain

The veteran's claim for service connection for multiple joint 
pain was denied in July 1997 Board decision.  In essence, at 
the time of the prior denial, the veteran's claim was denied 
because the veteran's joint pain had been attributed to 
degenerative joint disease, and not secondary to rheumatic 
fever.  A notice of disagreement was not received within the 
subsequent one-year period.  Therefore, the Board's July 1997 
decision is final.  38 U.S.C.A. § 7105.

A VA treatment report from July 1999 shows complaints of 
joint pain, but a diagnosis was not rendered at that time.  
An August 1999 VA outpatient report noted that the veteran 
was diagnosed with degenerative joint disease of the knees. 
The report stated that the veteran continued to talk about 
rheumatic fever as the causal factor, but the examiner 
explained to the veteran that there were no specific markers 
for rheumatic disease to explain degenerative joint disease.  
An August 2003 VA outpatient report diagnosed the veteran 
with severe degenerative joint disease of the left hip, but 
the examiner did not provide an etiological connection to his 
military service.  A subsequent radiological report diagnosed 
the veteran with minimal osteoarthritic changes in the left 
hip, but the examiner did not link that diagnosis to the 
veteran's period of active service.  

Although the veteran was asked to submit additional evidence 
on several occasions, most recently in May 2007, he has 
failed to provide any evidence to support an etiological 
nexus between any current disorder manifested by joint pain 
and his period of service.  Therefore, the additional 
evidence is not new and material.  It does not include any 
competent evidence that cures the prior evidentiary defect.  

New and material evidence has not been received since the 
Board's July 1997 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




ORDER

Entitlement to service connection for a heart disorder, to 
include rheumatic heart disease, is denied.

The application to reopen the claim for service connection 
for a left internal intracanalicular tumor mass, as secondary 
to service-connected rheumatic fever, is denied.

The application to reopen the claim for service connection 
for hypertension on a direct basis is denied.

The application to reopen the claim for service connection 
for a disorder claimed as multiple joint pain is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


